DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Amendments/Remarks filed on 23 June, 2021.
The amendments have been entered, and accordingly, claims 1-23 remain pending.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites, “the controller is confguried to set a target temperature of the first side of the thermoelectric cooling unit to be the temperature threshold”, which should be corrected to - - the controller is configured to set a target temperature of the first side of the thermoelectric cooling unit to be the temperature threshold - -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "near" in independent, claims 1, 13, and 18 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While terms of degree are not necessarily indefinite, the specification does not provide some standard for measuring that degree, e.g., examples or teachings that can be used to measure a degree even without a precise measurement, such that without any guidance or exemplification by the specification one having ordinary skill within the art would not be able to ascertain the scope of the claim. See MPEP §2173.05(b) – I. Is the moisture in the air/space between the cover and the thermoelectric cooling unit or is the moisture developed (e.g., water droplets/condensation) on the interior surface of the cover? Due to this it is unclear the extent of the positioning of the moisture relative to the cover, and unclear what “near” is intended to mean, when read in light of the specification. For these reasons, the claims are indefinite, and for examination purposes, it is being construed that the thermoelectric cooling unit is positioned in alignment with the cover so as to facilitate the thermoelectric cooling unit removing the moisture in the housing at the cover.
Claims 2-12 and 21 are dependent from independent claim 1, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.
Claims 14-17 and 22 
Claims 19-20 and 23 are dependent from independent claim 18, and therefore, are further rejected under 35 U.S.C. 112(b) due to dependency.

Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        9/8/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763